ORDER

Frederick E. Johnson appeals a district court order that denied his motion to dismiss without prejudice his earlier motion for relief from judgment filed pursuant to Fed.R.Civ.P. 60(b) in this civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Johnson and two fellow inmates formerly confined in the Southern Ohio Correctional Facility (SOCF) filed a prisoner civil rights action in 1993. In 1997, the parties consented to disposition of the case by a magistrate judge, and a default judgment was entered against the remaining defendants. The case was dismissed with prejudice later in 1997 pursuant to a settlement agreement under which plaintiffs and their court appointed attorney received total consideration of $22,000, the Ohio Department of Rehabilitation and Correction agreed not to transfer plaintiffs to the SOCF “unless their security classification, in combination with a lack of suitable space at other institutions, necessitates such transfer,” and the defendants did not admit any of the allegations of plaintiffs’ complaint as amended.
In 2000, Johnson filed a motion to reconsider the dismissal or to reopen the case in which he alleged that the settlement agreement was breached when he was transferred to SOCF. Defendants responded to the motion, and Johnson filed a reply. On March 9, 2001, the magistrate judge denied Johnson’s motion. In October 2001, Johnson filed a Fed.R.Civ.P. 60(b) motion to set aside the judgment alleging that he did not receive the magistrate judge’s March 9, 2001, order. The magistrate judge denied the motion on January 28, 2002. On February 12, 2002, plaintiff filed a motion to voluntarily dismiss his recently denied motion to set *280aside judgment. The magistrate judge denied the motion on February 21, 2002, and Johnson filed a timely notice of appeal. This court has determined that appellate jurisdiction is limited to issues regarding the magistrate judge’s February 21, 2002, order. Johnson v. Tate, No. 02-3291 (6th Cir. Feb. 4, 2003) (unpublished).
On appeal, plaintiff contends that: (1) his transfer to the SOCF was improper and violates the parties’ 1997 settlement agreement; (2) he did not receive the magistrate judge’s March 9, 2001, order denying his motion to set aside judgment; and (3) the magistrate judge’s February 21, 2002, order permits him to appeal these rulings. Defendants respond that the magistrate judge properly denied plaintiffs motion to voluntarily dismiss his motion to set aside judgment. Upon consideration, we affirm the order for the reasons stated by the magistrate judge in the February 21, 2002, order.
As noted, this court has determined that appellate jurisdiction is limited to issues regarding the magistrate judge’s February 21, 2002, order. Id. In that order, the magistrate judge denied plaintiffs motion to voluntarily dismiss without prejudice his Fed.R.Civ.P. 60(b) motion to set aside judgment that the magistrate judge earlier had denied. Because the court had addressed and rejected the merits of plaintiffs Fed.R.Civ.P. 60(b) motion, the magistrate judge properly denied plaintiffs motion to voluntarily withdraw the motion. No other issues are before this court on appeal.
For the foregoing reasons, the district court’s order is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.